Citation Nr: 0803006	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-21 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Entitlement to an initial evaluation in excess of 30 percent 
for right piriformis syndrome.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from January 10, 1993 to 
May 27, 1993 and from January 2003 to January 2004.  He 
reports other unverified service beginning in December 1981.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals from a January 2004 rating 
decision of the VA Regional Office in Detroit, Michigan that 
granted service connection for tendonitis of the right hip, 
rated 20 percent disabling, effective from January 31, 2004.  
By rating action dated in June 2005, the disorder was 
recharacterized as right piriformis syndrome for which a 30 
percent rating was awarded, effective from January 31, 2004.  

The veteran appeals for a higher initial disability 
evaluation.  Therefore, analysis of this issue requires 
consideration of the rating to be assigned effective from the 
date of award of service connection. See Fenderson v. West, 
12 Vet. App. 119 (1999).  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded. See AB v. 
Brown, 6 Vet. App. 35 (1993).  

Following review of the record, the issue of entitlement to 
an evaluation in excess of 30 percent for piriformis syndrome 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


REMAND

The veteran asserts that the symptoms associated with his 
service-connected right hip disability are more severely 
disabling than reflected by the currently assigned disability 
evaluation and warrant a higher rating.  He contends that he 
experiences constant pain that extends down below the knee to 
the top of the foot that makes it difficult for him to stand 
or sit for any period of time.  

Review of the record discloses that the appellant was most 
recently evaluated for compensation purposes in December 
2005.  At that time, the examiner stated that the veteran did 
not have right buttock and leg complaints due to piriformis 
syndrome as there was no suggestion of right side involvement 
on electrodiagnostic testing.  VA outpatient clinic records 
dating through June 2006 reflect continuing treatment for 
right hip complaints.  In view of the above, the Board is of 
the opinion that current VA orthopedic and neurologic 
examinations are warranted to ascertain the etiology of right 
hip symptoms as well as current disability status.

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical 
examination, and providing a medical opinion which takes into 
account the records of prior medical treatment so that the 
disability evaluation will be a fully informed one. See Hyder 
v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  All VA outpatient records 
dating from July 2006 should be 
requested and associated with the 
claims folder.

2.  After a reasonable period for 
receipt of additional records, the 
veteran should be scheduled for 
separate VA orthopedic and 
neurological examinations, to 
include a functional capacity 
evaluation, for purposes of 
assessing the severity of his 
service-connected right hip 
disability.  The claims folder and 
a copy of this remand should be 
provided to the examiners in 
connection with the examinations.  
Each examiner must indicate 
whether or not the claims folder 
was reviewed.  All indicated tests 
and studies deemed necessary 
should be conducted and clinical 
findings should be reported in 
detail.

After examining the veteran, the 
neurological examiner should offer 
an opinion as to whether the 
veteran has any objectively 
identifiable neurologic 
manifestations associated with his 
right hip disorder.  If objective 
neurologic manifestations are 
present, the examiner should 
identify the precise nerve or 
nerves affected or seemingly 
affected; indicate whether the 
impairment is best characterized 
as neuritis, neuralgia, or 
paralysis; describe the severity 
of the neurologic symptoms (i.e., 
whether any noted neuritis, 
neuralgia, or incomplete paralysis 
is mild, moderate, or severe); and 
indicate whether the identified 
neurologic impairment is 
manifested by symptoms such as 
loss of reflexes, muscle atrophy, 
sensory disturbances, and/or pain.  
The frequency and duration of 
exacerbations requiring prescribed 
bed rest should also be described.  
The examiner should offer an 
opinion of the overall right hip 
disability in terms of limited 
motion, including any weakness, 
excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups.  An 
assessment should be provided as 
to whether any right hip nerve 
disability is best characterized 
as (1) mild, (2) moderate, or (3) 
severe.

The orthopedic examiner should 
fully describe any functional 
deficits associated with the 
service-connected right hip 
disability.  As part of that 
description, the examiner should 
indicate whether the veteran 
exhibits favorable or unfavorable 
ankylosis, symptomatology 
consistent with nonunion with or 
without loose motion, or whether a 
flail joint is present.  The 
examiner should also record the 
veteran's right hip range of 
motion in terms of degrees of 
abduction, adduction, flexion, and 
left and right lateral rotation.  
If there is clinical evidence of 
pain on any motion, the examiner 
should indicate the point at which 
pain begins.  After reviewing the 
veteran's complaints and medical 
history, the examiner should 
render an opinion, based upon his 
or her best medical judgment as to 
the extent to which the veteran 
experiences functional impairments 
such as weakness, excess 
fatigability, incoordination, or 
pain due to repeated use or flare-
ups, and should portray these 
factors in terms of additional 
loss in range of motion (beyond 
that which is demonstrated 
clinically).

A complete rationale for all 
opinions should be provided.

3.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).  If he fails to appear for 
the examinations, this noted in 
the claims file.

4.  Following completion of the 
foregoing, the RO should review 
the claims folder and ensure that 
all the requested development has 
been completed in full.  If an 
examination report does not 
include fully detailed 
descriptions of symptoms pertinent 
to the rating criteria, or is 
otherwise deficient, the report 
must be returned to the examiner 
for corrective action. See 38 
C.F.R. § 4.2 (2007); Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After taking any further 
development deemed appropriate, 
the RO should readjudicate the 
issue on appeal.  If the benefit 
is not granted, the appellant 
should be provided a supplemental 
statement of the case and afforded 
a reasonable opportunity to 
respond.  Thereafter, the claims 
folder should be returned to the 
Board for further consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).


